Citation Nr: 1533461	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to May 22, 2013, for disability of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 20 percent since May 22, 2013, for disability of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a September 2014 rating decision, the RO granted a 20 percent disability evaluation, effective May 22, 2013.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to May 22, 2013, the Veteran's service-connected disability of the lumbar spine did not manifest by incapacitating episodes, forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour, ankylosis or neurological impairment.

2.  From May 22, 2013, the Veteran's service-connected disability of the lumbar spine manifested by flexion of the thoracolumbar spine to no less than 40 degrees, but not ankylosis, neurologic impairment or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to May 22, 2013, the criteria for an evaluation in excess of 10 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2014).

2.  From May 22, 2013, the criteria for an evaluation in excess of 20 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in October 2008, the Veteran was advised of how to substantiate her claims for service connection, her and VA's respective duties in developing the claims, and as to the disability rating and effective date elements of her claims.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of her low back disability.  All known and available records relevant to the matter on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran's claims file was not apparently available in conjunction with his May 2013 VA examination.  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the current level of severity is of primary importance, and appropriate clinical findings are included so as to allow the Board to evaluate the severity of his disability under the appropriate rating criteria, the Board finds that the examination is adequate.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased evaluation issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 . Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The effective date of the initial grant of the matter on appeal is the date following the day of the Veteran's discharge.  38 U.S.C.A. § 5110(b)(1).  In July 2009, she was afforded a VA examination.  Objective examination reflected mild scoliosis, with no muscle spasm or tenderness.  Flexion was to 90 degrees, without pain, and extension was to 25 degrees with pain at that endpoint.  Bilateral lateral flexion was to 25 degrees without pain.  Bilateral rotation was to 30 degrees without pain.  Straight leg raising supine was negative bilaterally.   There was no change in active or passive range of motion following repetitive use, with no additional loss of range of motion otherwise reflected.  Neurological and motor examination was normal.  DDD and DJD with mild limitation of motion was assessed.  

Records obtained from Evans ACH reflect a history of severe back pain and spasms in January 2011.  At this time, the Veteran indicated that she had been asymptomatic for about 6 months.  A June 2011 MRI report reflects an impression of multilevel moderate lumbar spondyloarthropathy, most predominantly from L3-4 through L5-S1.  
The Veteran next received a VA examination to address the severity of her low back disability on May 22, 2013, the date that a 20 percent is currently effective.   At that time, DDD and DJD without radiculopathy was  noted as the primary diagnosis, with initial diagnosis in 2008.  In terms of flare-ups, the Veteran related a history five 2 to 3 day flare-ups requiring medication, characterized by her as debilitating.  

Flexion of the spine was to 80 degrees, with pain at that point.  Extension was to 30 or more, with no objective evidence of pain.  Right lateral flexion was to 35 degrees, with pain at that point.  Left lateral flexion was to 30 degrees or more, with pain noted at 30 degrees.  Right lateral rotation was to 25 degrees, limited by pain.  Left lateral rotation was to 20 degrees, with pain noted at that point.  Following repetitive use, flexion was to 90 degrees or more, extension was to 30 degrees or greater, right and left lateral flexion were to 30 degrees or more.  Right rotation was to 20 degrees, an on the left rotation was to 25 degrees.  Guarding and muscle spasm was  present, but did not result in an abnormal gait or spinal contour.  Muscle strength was 5/5 and there were no associated neurologic abnormalities.  In closing, the examiner remarked that there was "as likely as not" additional loss of 40 degrees flexion, 20 degrees extension, and 10 degrees each lateral flexion, during a flare-up.  

Prior to May 22, 2013, an award in excess of 10 percent is not warranted.  Prior to this date, flexion of the lumbar spine was well in excess of 60 degrees as shown by VA examination in July 2009.  Combined range of motion of the lumbar spine was also well in excess of 120 degrees at that time.  The Board acknowledges that mild scoliosis was shown; however, there was no muscle spasm or abnormal gait shown on objective examination such that a 20 percent evaluation would be warranted.  Kyphosis or lordosis has never been indicated.  There have been no neurological abnormalities associated with the back disability.  Accordingly, prior to May 22, 2013, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra.  

From May 22, 2013, an evaluation in excess of 20 percent is not warranted.  Ankylosis of the lumbar spine has never been assessed, and flexion of the lumbar spine to 30 degrees or less has not shown.  VA examination in May 2013 reflected loss of flexion to 40 degrees, with consideration of additional loss of flexion from 80 degrees baseline prior to any flare-up.  Thus, evaluations of 40, 50 or 100 percent are not warranted prior to May 22, 2013.

The Board also acknowledges the indication of IVDS on VA examination.  Notwithstanding this assessment, the evidence does not indicate that bedrest has ever been prescribed by a physician, such that the criteria for evaluation based thereon are implicated here.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon the symptoms manifested, such as pain, limited motion of the lumbosacral spine, and its various neurological abnormalities.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that she is no longer able to work because of symptomatology associated with the back disability.  Therefore, the record does not raise a question of whether the Veteran is unemployable due her service-connected disability, and as such, a claim for a TDIU is not before the Board. See id.

ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to May 22, 2013, for disability of the lumbar spine is denied. 

Entitlement to an initial evaluation in excess of 20 percent since May 22, 2013, for disability of the lumbar spine is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


